         Case 1:18-cv-00773-RBW Document 94 Filed 08/28/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
STATE OF NEW YORK, et al.,              )
                                        )
               Plaintiffs,              )
                                        )
ENVIRONMENTAL DEFENSE FUND, )
                                        )
               Intervenor-Plaintiff,    )
        v.                              )    Civil Action No. 18-773 (RBW)
                                        )
ANDREW WHEELER, in his official         )
capacity as Administrator of the United )
States Environmental Protection Agency, )
and the                                 )
                                        )
UNITED STATES ENVIRONMENTAL             )
PROTECTION AGENCY,                      )
                                        )
               Defendants.              )
                                        )

                                             ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

the same date via teleconference, it is hereby

       ORDERED that all deadlines regarding oppositions and replies to the pending motions

for summary judgment are VACATED pending further order of the Court. It is further

       ORDERED that, on October 16, 2020, at 10:00 a.m., the parties shall appear before the

Court for a status conference to discuss how the parties wish to proceed in this case.

       SO ORDERED this 28th day of August, 2020.



                                                             REGGIE B. WALTON
                                                             United States District Judge
